Case 1:20-cv-00577-LEK-KJM Document 1 Filed 12/28/20 Page 1 of 10       PageID #: 1
                                                                FILED IN THE
                                                                                     UNITED STATES DISTRICT COURT
                                                                                          DISTRICT OF HAWAII       l"4_
                                                                                      Dec. 28, 2020 4:09 pm
                                                                                      Michelle
                                                                                      Miche     Rynne, C
                                                                                            lle Rynne, Clerk   of Court
                                                                                                         le rk of Court


                              IN THE UNITED STATES DISTRICT COURT
                             FOR THE \.i. ~wJ..,, DISTRICT OF - - -- -
                                          - - -- - D IVISION
                                 (Write the District and Division, ifany, of
                                 the court in which the complaint is filed.)



                                                                   Complaint for Employment
                                                                   Discrimination

 (Write the full name ofeach plaintiffwho is filing                Case No. CV 20-00577 LEK-KJM
 this complaint. If the names ofall the plaintiffe
                                                                   (to be filled in by the Clerk's Office)
 cannot fit in the space above, please write "see
 attached" in the space and attach an additional
 page with the full list ofnames.)
                                                                   Jury Trial:     ~Yes          •     No
                                                                                   (check one)

    -against-

   A'- L \ ~ \MJ 1\rens.c. L-- ~ i.> 0 L'-" l,,~ s,,.-..........
  e,~'2--\.S c,~..._,., c,. QA \,~ µ /YO ,\~~\-\ I   If



  G.,VJV<t,n:;<2,0       (2.,.'\I\Mcrr-0 - n \ ~ ,   ~~ A1T"A-   ~ ,,
                     1

 (Write the full name of each defendant who is
 being sued. If the names ofall the defendants
 cannot fit in the space above, please write "see
 attached" in the space and attach an additional
 page with the full list ofnames.)
Case 1:20-cv-00577-LEK-KJM Document 1 Filed 12/28/20 Page 2 of 10                      PageID #: 2




I.    The Parties to This Complaint

      A.    The Plaintiff(s)

            Provide the information below for each plaintiff named in the complaint. Attach
            additional pages if needed.

                   Name
                   Street Address                                                 ~-
                   City and County
                   State and Zip Code
                   Telephone Number
                   E-mail Address

      B.    The Defendant(s)

            Provide the information below for each defendant named in the complaint,
            whether the defendant is an individual, a government agency, an organization, or
            a corporation. For an individual defendant, include the person's job or title (if
            known). Attach additional pages if needed.

            Defendant No. 1
                   Name
                   Job or Title
                   (if known)
                   Street Address           ,oo3
                   City and County         \-.\ ()..JOl...Ul..l...\,   OA\1/\-\

                   State and Zip Code
                   Telephone Number
                   E-mail Address
                   (if known)

             Defendant No. 2
                   Name
                   Job or Title
                   (if known)
                   Street Address            I o O.J.

                   City and County



                                             2
Case 1:20-cv-00577-LEK-KJM Document 1 Filed 12/28/20 Page 3 of 10   PageID #: 3




 ATTACHMENT:

 PAGE 2
 JEREMY MADRID
 SARAH THOMAS
 STEPHANIE QUIROS
 NICOLAS "NICK" FANIOLA
Case 1:20-cv-00577-LEK-KJM Document 1 Filed 12/28/20 Page 4 of 10             PageID #: 4




                  State and Zip Code
                  Telephone Number
                  E-mail Address
                  (if known)

            Defendant No. 3
                  Name
                  Job or Title
                  (ifknown)
                  Street Address
                  City and County
                  State and Zip Code
                  Telephone Number
                  E-mail Address
                  (if known)

            Defendant No. 4
                  Name
                  Job or Title
                  (if known)
                   Street Address
                   City and County
                   State and Zip Code
                   Telephone Number
                   E-mail Address
                   (if known)

       C.   Place of Employment

            The address at which I sought employment or was employed by the defendant(s)
            is:

                   Name
                   Street Address
                   City and County
                   State and Zip Code
                   Telephone Number


                                           3
Case 1:20-cv-00577-LEK-KJM Document 1 Filed 12/28/20 Page 5 of 10   PageID #: 5




 ATTACHMENT PAGE 3

 Defendant No.5
 Name Sarah Thomas
 Job or Title (if known) HR Honolulu Branch Coordinator
 Street Address1003 Suite 138 Bishop St.
 City and County Honolulu, Oahu
 State and Zip Code Hawaii 96813
 Telephone Number 808 953 7926/808 798 1127/312 256 6664
 Email Address (If known)

 Defendant No.6
 Name Stephanie Quiros
 Job or Title (if known) Field Supervisor
 Street Address 1003 Suite 138 Bishop St.
 City and County Honolulu, Oahu
 State and Zip Code Hawaii 96813
 Telephone Number 808 927 3087
 Email Address (If known)



 Defendant No.7
 Name NICOLAS NICK FANIOLA
 Job or Title (if known) Security Officer
 Street Address Honolulu, Oahu
 City and County Hawaii 96813
 State and Zip Code Hawaii 96813
 Telephone Number 808 275 7332
 Email Address (If known)
Case 1:20-cv-00577-LEK-KJM Document 1 Filed 12/28/20 Page 6 of 10                                 PageID #: 6




II.     Basis for Jurisdiction

        This action is brought for discrimination in employment pursuant to (check all that
        apply):

               ~       Title VII of the Civil Rights Act of 1964, as codified, 42 U.S.C. §§ 2000e
                       to 2000e-17 (race, color, gender, religion, national origin).

                       (Note: In order to bring suit in federal district court under Title VIL you
                       must first obtain a Notice ofRight to Sue letter from the Equal
                       Employment Opportunity Commission.)

               •       Age Discrimination in Employment Act of 1967, as codified, 29 U.S.C.
                       §§ 621 to 634.

                       (Note: In order to bring suit in federal district court under the Age
                       Discrimination in Employment Act, you must first file a charge with the
                       Equal Employment Opportunity Commission.)

               ✓Americans with Disabilities Act of 1990, as codified, 42 U.S.C. §§ 12112
                       to 12117.

                        (Note: In order to bring suit in federal district court under the Americans
                       with Disabilities Act, you must first obtain a Notice ofRight to Sue letter
                       from the Equal Employment Opportunity Commission.)

               •       Other federal law (specify the federal law):


                      Relevant state law (specify, if known):
                      $ bgC, - S £'6.C '-\.\ S I V ~ ~     0 F    9' \to~   \0 t.o 'M f l:::JJS,O<'{"\ In-'\...-: ~C)cf-n l)'v,....--

                       Relevant city or county law (specify,   if known):
                       ..sS ?t \ \ - \\ o(i,   \\b((l;"'-SS~


 III.   Statement of Claim

        Write a short and plain statement of the claim. Do not make legal arguments. State as
        briefly as possible the facts showing that each plaintiff is entitled to the damages or other
        relief sought. State how each defendant was involved and what each defendant did that
        caused the plaintiff harm or violated the plaintiff's rights, including the dates and places
        of that involvement or conduct. If more than one claim is asserted, number each claim
        and write a short and plain statement of each claim in a separate paragraph. Attach
        additional pages if needed.


                                                       4
Case 1:20-cv-00577-LEK-KJM Document 1 Filed 12/28/20 Page 7 of 10                                       PageID #: 7




      A.    The discriminatory conduct of which I complain in this action includes (check all
            that apply):

                   •       Failure to hire me.
                   •       Termination of my employment.
                   •       Failure to promote me.
                   ~       Failure to accommodate my disability.
                   •       Unequal terms and conditions of my employment.
                   W       Retaliation.
                   ef      Other acts (specify):            'i'"\-e   "°~      o~ ,N~le>,-.>1><L- ll'JrL\~t:,V'I 0 ~
                                                             ~o"('\o.o/l<v        o,s~
                   (Note: Only those grounds raised in the charge filed with the Equal
                   Employment Opportunity Commission can be considered by the federal
                   district court under the federal employment discrimination statutes.)

      B.    It is my best recollection that the alleged discriminatory acts occurred on date(s)



      C.    I believe that defendant(s) (check one):

                   •       is/are still committing these acts against me.
                   ~       is/are not still committing these acts against me.

      D.    Defendant(s) discriminated against me based on my (check all that apply and
            explain):
                       /                                                                           .,             ..-0         //
                    ca"    race t-l,t.o~s ~o~ ~'--w~s.                          ~ o 'MIC ,..            ~'"'"         dL1f,,-,o -

                   •       color- - - - - - - - - - - - -
                   •       gender/sex _ _ _ _ _ _ _ _ __
                   •       religion _ _ _ _ _ _ _ _ _ __

                   •       national origin _ _ _ _ _ _ _ __
                   •       age. My year of birth is _ _ _ _ _. (Give your year of birth
                           only ifyou are asserting a claim of age discrimination.)
                    Ct("   disability or perceived disability (specify disability)
                            t)~ I \S"!)    n      ~ C. t.AYY1 o Dp,'\"IC       VY\~   0 F-   ~ W o,t. SfO'l I 11 C.
                            \a'.:.,'Z-~D       o-,u_,, O   v"G>t--
                                                              (2.o_o"J .
                                                                      vY"'-)
       E.   The facts of my case are as follows. Attach additional pages if needed.




                                                    5
Case 1:20-cv-00577-LEK-KJM Document 1 Filed 12/28/20 Page 8 of 10                   PageID #: 8




            (Note: As additional support for the facts ofyour claim, you may attach to this
            complaint a copy ofyour charge filed with the Equal Employment Opportunity
            Commission, or the charge filed with the relevant state or city human rights
            division.)

IV.   Exhaustion of Federal Administrative Remedies

      A.    It is my best recollection that I filed a charge with the Equal Employment
            Opportunity Commission or my Equal Employment Opportunity counselor
            regarding the defendant's alleged discriminatory conduct on (date)

                 =1-)i?-.I ~l°I

      B.    The Equal Employment Opportunity Commission (check one):

                   •    ~snot issued a Notice of Right to Sue letter.
                   ~ issued a Notice of Right to Sue letter, which I received on (date)
                             ~yz:p~e.~            o'D    ~µ:>

                           (Note: Attach a copy of the Notice ofRight to Sue letter from the
                           Equal Employment Opportunity Commission to this complaint.)

      C.    Only litigants alleging age discrimination must answer this question.

            Since filing my charge of age discrimination with the Equal Employment
            Opportunity Commission regarding the defendant's alleged discriminatory
            conduct (check one):

                   ✓ 60 days or more have elapsed.
                   •       less than 60 days have elapsed.




                                             6
Case 1:20-cv-00577-LEK-KJM Document 1 Filed 12/28/20 Page 9 of 10                                                   PageID #: 9




V.     Relief

       State briefly and precisely what damages or other relief the plaintiff asks the court to
       order. Do not make legal arguments. Include any basis for claiming that the wrongs
       alleged are continuing at the present time. Include the amounts of any actual damages
       claimed for the acts alleged and the basis for these amounts. Include any punitive or
       exemplary damages claimed, the amounts, and the reasons you claim you are entitled to
       actual or punitive money damages.



                                                                                                                        11   oc:.o



         C,.v\~\C>vt"\.~            1 ~ $1,\'f'~                      t>LSA"Q.\\., \--r'\j   ~'--4.T tt101o-.>C. \T(__, y'~t.QS'f""" ~
                                                                                                                             1'      :lo~
        IV\tA o ~           ~u,~           ~   vV\li..j)     C....O~tJl't\V~ V l & O ~          1
                                                                                                    k°1"' )Cl '9:::'1        ulS-
            oQ.o.:_,"'IL   f\l'-0   6)~(\,GS510..>       Lll'-"11\fr',-)(:,   (\'Yl.j   f'IJ~        c...f0>A-v\,'f11 ·

 VI.   Certification and Closing

       Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my
       knowledge, information, and belief that this complaint: (1) is not being presented for an
       improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the
       cost oflitigation; (2) is supported by existing law or by a non.frivolous argument for
       extending, modifying, or reversing existing law; (3) the factual contentions have
       evidentiary support or, if specifically so identified, will likely have evidentiary support
       after a reasonable opportunity for further investigation or discovery; and (4) the
       complaint otherwise complies with the requirements of Rule 11.

       A.         For Parties Without an Attorney

                  I agree to provide the Clerk's Office with any changes to my address where case-
                  related papers may be served. I understand that my failure to keep a current
                  address on file with the Clerk's Office may result in the dismissal of my case.

                   Date of signing: 1J.I ~~          ,   20~.


                   Signature of Plaintiff    _ _. , _ ~ - - - = - + 1 - - - - - - - - - - - - - - -
                   Printed Name of Plaintiff   ·MA, /H1--~ U:::;V',.,...J




                                                              7
Case 1:20-cv-00577-LEK-KJM Document 1 Filed 12/28/20 Page 10 of 10   PageID #: 10




       B.    For Attorneys

             Date of signing: _ _ _ _, 20_.

             Signature of Attorney
             Printed Name of Attorney
             Bar Number
             Name ofLawFirm
             Address
             Telephone Number
             E-mail Address




                                         8
